Citation Nr: 1648365	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from March to November 2009.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In July 2011, the Veteran filed a notice of disagreement; a statement of the case was issued in April 2013.  The Veteran filed a VA Form 9, substantive appeal, in April 2013.


FINDING OF FACT

The Veteran does not have a current left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in September 2010, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination report are part of the claims file.  He has not identified any treatment for a left knee disability.

The examination report includes consideration of an accurate history and an opinion that is definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The examiner found no current left knee disability, based on the examination findings and the Veteran's reports.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. At 495-498.

The Federal Circuit overruled Savage to the extent Savage; holding that continuity of symptomatology applied only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for a left knee disability only to the extent that it involves arthritis of the left knee.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

Factual Background and Analysis

The Veteran's service and post-service medical records contain no findings related to a left knee disability.  In a report of medical history completed for separation from service, the Veteran indicated that he had never had knee trouble; although he did report a history of other problems, including foot trouble.  There was a history of shin splints that were treated in August 2009, and had resolved.  On examination, he was found to have asymptomatic pes planus but normal lower extremities.

In his application for VA benefits received in December 2009, the Veteran claimed entitlement to service connection for shin splints in both legs and a right knee disability.  It appears that he had initially indicated that he was claiming service connection for a left knee disability, but had crossed out that issue.  He reported no post service treatment.  He elaborated on the form that running too hard had caused shin splints, which had caused arthritis in an unspecified knee.

The Veteran was afforded a VA examination in April 2010.  All finding referable to the knees, including range of motion and X-ray studies, were reportedly normal.  There were no reported complaints of left knee pain on examination.

In his substantive appeal, received in April 2011, the Veteran reported that when being treated for shin splints in service, the doctor had told him that he had multiple microfractures in the upper shin.  He again indicated that he had received no treatment after service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a left knee disability at any time during the pendency of this appeal.  

The Veteran is competent to report symptoms of a left knee disability, but he did not do so at the time of his separation from service, in his application for benefits or on the VA examination.  

He has theorized that shin splints caused him to develop arthritis in the knee, but he lacks the medical expertise to diagnose arthritis or provide and opinion as to its causes.  See  38 C.F.R. § 3.159(a) (2016).  X-rays conducted in connection with the VA examination were interpreted as normal and there were no findings of arthritis.  

In his substantive appeal, the Veteran suggested that he had knee pain; but pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The weight of the evidence is against finding a current left knee disability; as such an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


